Paula Levitt Acting General Counsel City University of New York Board of Higher Education
This is in reply to your June 28, 1979 inquiry concerning as of what date an ex-officio trustee (chairperson of the university student senate) has a vote and as of what date nine members of the board of trustees of the City University of New York constitute a quorum.
Education Law, Article 125, § 6204, subd. 2 (c)(i) (as added by L. 1979, ch. 305) provides: "The members of the board of higher education . . . shall be and constitute the members of the board of trustees . . ." during the period between July 1, 1979 and December 31, 1979. Prior to the repeal of former Article 125 by chapter 305, Education Law, §6202 provided that the chairperson of the university senate was an ex-officio member of the board of higher education. Since the chairperson of the university student senate was an ex-officio member of the board of higher education, the chairperson became an ex-officio member of the board of trustees on July 1, 1979, the date L. 1979, ch. 305 became effective. Education Law, § 6204 subd. 2 (b) provides that the ex-officio trustee shall be afforded the same parliamentary procedures as are conferred upon appointed trustees. This would include the right to vote.
The answer to your first question is that the ex-officio trustee (chairperson of the university student senate) may vote beginning July 1, 1979.
With regard to your second question, Education Law, § 6203 subd. 3 (d) (as added by L. 1979, ch. 305) provides:
  "Nine trustees attending a meeting shall constitute a quorum for the transaction of business by the board of trustees."
Since there is no other provision altering the effective date of the above provision, it became effective July 1, 1979 (L. 1979, ch. 305, section 10). The answer to your second question is that nine trustees are required to constitute a quorum beginning July 1, 1979.